Case 19-00543          Doc 6      Filed 05/01/19 Entered 05/01/19 19:07:36                       Desc Main
                                      Document Page 1 of 1
                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                DUBUQUE DIVISION


                                                   )
 In re                                             )     Chapter 7
                                                   )
 JAMES ROBERT HERBER and                           )     Case No. 19-00543
 TIFFANY J FLUHR,                                  )
 Debtor(s)                                         )     BANKRUPTCY JUDGE
                                                   )     THAD J COLLINS




                   REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
             FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)

PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized agent for Synchrony

Bank (CareCredit [Last four digit of account:5879]), a creditor in the above-captioned chapter 7 case,

requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure (the Bankruptcy

Rules) and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.

(as amended, the Bankruptcy Code), that all notices given or required to be given and all papers served or

required to be served in this case be also given to and served, whether electronically or otherwise, on:


             Synchrony Bank
             c/o PRA Receivables Management, LLC
             PO Box 41021
             Norfolk, VA 23541
             Telephone: (877)885-5919
             Facsimile: (757) 351-3257
             E-mail: claims@recoverycorp.com


Dated: Norfolk, Virginia
May 1, 2019
                                                       By: /s/ Valerie Smith
                                                       Valerie Smith
                                                       c/o PRA Receivables Management, LLC
                                                       Senior Manager
                                                       PO Box 41021
                                                       Norfolk, VA 23541
                                                       (877)885-5919

Assignee Creditor: CareCredit [Last four digit of account:5879]
